Citation Nr: 1314649	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-41 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 1, 2009 for the assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  Among other awards, the Veteran is in receipt of the Combat Action Ribbon, the Vietnam Campaign Medal, and the Vietnam Service Medal.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2008 rating decision of the VA Regional Office in Philadelphia, Pennsylvania.  

The Veteran was afforded a Travel Board hearing in April 2011 before the undersigned Acting Veterans Law Judge sitting at Philadelphia, Pennsylvania.  The transcript is of record.  

The issues of entitlement to a total disability rating based on individual unemployability and entitlement to service connection for alcohol abuse secondary to PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

From January 23, 2007, PTSD was manifested by occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and inability to establish and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for an effective date of January 23, 2007, but no earlier, for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the effective date, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   A negative response was received regarding the Veteran's Social Security Administration (SSA) records.  The Board notes that the Veteran submitted a Social Security earning statement to demonstrate his reduced income; the Veteran has not asserted that he was in receipt of SSA disability benefits.  Thus, any failure in notice to the Veteran regarding unavailability of SSA records is not prejudicial to the Veteran.  Additionally, no examination is necessary regarding the effective date issue, as the Board herein grants the earliest effective date possible for an increased evaluation - the date of the grant of service connection.  Finally, the Veteran provided testimony at an April 2011 Board hearing.  A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's PTSD was solicited, to include the assertion that the PTSD's severity had not changed throughout the entire appeal period.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2012).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2012).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In a May 2008 rating decision, the RO granted service connection for PTSD and assigned 50 percent disability rating, effective January 23, 2007.  The Veteran appealed the evaluation.  In a January 2010 rating decision, a 70 percent disability evaluation was assigned, effective December 1, 2009.  The RO based this evaluation on a December 2009 VA examination.  The Veteran asserted that the 70 percent evaluation was fine, but requested an effective date of January 23, 2007.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the service connection claim is January 23, 2007.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello, 3 Vet. App. at 198.  

The date that entitlement arose is, therefore, the crucial issue in this case.  A 70 percent rating is assigned for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  

In a February 2007 VA examination, the Veteran reported a history of driving under the influence charges and multiple disorderly conduct infractions for which he had been arrested and paid fines or spent the night in jail.  He related that he recently spent 15 weekends in the county jail and that his car was on an ignition-interlock system.  The Veteran reported that he was employed as a hairdresser with varied success.  He had two failed marriages and one friend.  He slept three to four hours per night with frequent awakenings, and frequent nightmares.  A mental status examination was remarkable for fair impulse control.  It was noted that the Veteran's judgment and impulse were poor when he was drinking, and that he had personality features that probably contributed to his problems with psychosocial adjustment and the quality of life.  The examiner stated that history provided suggested that he made impulsive decisions and relied heavily on denial and substance abuse to ward off distress.  It was related that while this approach had worked well at times, he was constantly struggling.  Psychological testing suggested that he was worried, lonely, fearful and angry about his current circumstances.  The examiner commented that it was likely that substance abuse had contributed significantly to his difficulties.

An April 2007 VA treatment record indicated the Veteran had sleep disturbance that might or might not be related to his war experiences and daytime anxiety that occurred in a clear PTSD pattern occasioned by unremitting intrusive memories of his experiences in Vietnam, causing failure of concentration and hand tremor that interrupted his performance as a hairdresser.  The Veteran reported that as a result, he had trouble attracting and efficiently serving individual clients, and that his weekly wages were substantially less than that of other hairdressers with whom he associated.  Other April 2007 VA outpatient records showed psychiatric treatment.  The Veteran indicated that he had not dated since his wife left him four years before, he had his phone taken out because he did not want to be bothered with people, and he continued to have poor sleep, inability to focus, and poor work performance, for which medication had been prescribed.  

An April 2008 VA examination was conducted.  The examiner assigned a Global Assessment of Functioning Score (GAF) of 48, which indicates serious symptoms, for example suicidal ideation, severe obsessional rituals, and frequent shoplifting; or any serious impairment in social, occupational, or school functioning, for example no friends, unable to keep a job.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  The examiner commented that the bulk of the Veteran's PTSD symptoms surfaced around the time of his divorce and the Iraq War, and coincided with a decreased ability to be physical that led to his having more down time to brood about his memories.  It was noted that the Veteran's drinking had been a problem since Vietnam and may have been an effort to self medicate.  The examiner noted that the symptoms of the alcohol abuse and PTSD could not be separated.  The examiner stated that the Veteran had difficulty in performing his employment duties due to PTSD because, as a hairdresser, he was required to socialize and make light conversation with which he had difficulty.  It was reported that he found it difficult to relate to others and tended to isolate and withdraw from people.  There was no social life at all.  The examiner added that the Veteran was still able to function to some degree in his employment, but was not successful in maintaining enough of an income to survive well because his mood was irritable when dealing with the public.  It was also found that his thinking was not clear and that judgment was impaired in some social and work situations.  The record indicates that the Veteran continued to seek VA outpatient treatment and medication management.  The examiner noted deficiencies in work and mood.  Although the examiner indicated initially there was no deficiency in judgment, in a later section of the examination, the examiner addressed the Veteran's impaired judgment in some social and work settings.  

In a September 2009 statement, the Veteran's landlord stated that she had to suspend his pool privileges because his behavior was unacceptable.  She stated that she had received several calls from residents advising that he was drunk, using foul words, and accosting people in a drunken state.  She reminded him that they had talked about this after the July 4th incident, that she did not expect to have this type of behavior again, and would assess a fine against his owner's account if he visited the pool.  

At the April 2011 Board hearing, the Veteran asserted that his PTSD symptoms had remained the same since 2007.


Thus, the Board finds that the date of entitlement to a70 percent evaluation is January 23, 2007.  The evidence indicates that as of April 2008, there were deficiencies in work, mood, and judgment due to the Veteran's PTSD.  Additionally, the Veteran provided competent and credible testimony that his symptoms had remained the same throughout the relevant time period.  Thus, he was entitled to a 70 percent evaluation as of January 23, 2007.  As the date of claim and date of entitlement are the same, the proper effective date under the general rule is January 23, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Under the exception, an earlier effective date may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, however, the Veteran appealed from the initial assignment of the 70 percent evaluation and the initial rating decision remained on appeal.  Accordingly, there is no prior appellate decision and no claim for increase upon which to reach back and show entitlement in the year prior.  Moreover, the Veteran has not appealed the effective date for the grant of service connection; a date prior to January 23, 2007, therefore, is not permitted.  

The record reflects that the agency of original jurisdiction assigned a 70 percent disability rating from December 1, 2009 based on the finding of a VA examination on that date as well as an employer's statement advising that the Veteran's hours would be reduced because he was not dependable had missed so many days.  The Board points out, however, that the 2009 examination reflects findings that essentially mirror those recorded on VA examination in 2008 and throughout VA outpatient records in 2007.  The Board is thus of the opinion that the Veteran's overall disability picture has not been materially different since the grant of the claim for service connection for PTSD.  It is this found that overall disability picture dating from April 23, 2007 was more nearly productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and inability to establish and maintain effective relationships for which a 70 percent disability has been warranted since the grant of service connection.  The benefit of the doubt is thus resolved in favor of the Veteran by granting an effective date of January 23, 2007 for a 70 percent rating for PTSD.  


ORDER

An effective date of January 23, 2007, but no earlier, for a 70 percent rating for PTSD is granted subject to controlling regulations governing the payment of monetary awards.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


